Citation Nr: 1747493	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a Veteran.


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972, to include
service in the Republic of Vietnam (Vietnam) from April 1971 to March 1972.  He
died in January 2007 and the Appellant is his surviving spouse.


This matter initially came to the Board of Veterans' Appeals (Board) on appeal
from a November 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas, which denied service connection for the
cause of the Veteran's death from metastatic renal cell carcinoma (kidney cancer).

In February 2017, the Court of Appeals for Veterans Claims (CAVC) issued a Memorandum Decision, which vacated the Board's July 2014 denial and remanded the claim for readjudication. 

The Board has limited the discussion below to the relevant evidence required to support its findings of facts and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


FINDING OF FACT

The evidence of record does not show that disability incurred in or as a result of active duty service caused or materially contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death has not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died on January [REDACTED], 2007.  The death certificate lists the immediate cause of death as "cerebral hemorrhage" and the underlying cause of death was as "kidney cancer." The Appellant claims that the underlying cause of the Veteran's death, kidney cancer, is related to his exposure to environmental toxins during service, to include jet fuel.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  To establish a service-connected cause of death, it must be shown that a service-connected disability either caused death or substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during active service, or one which was proximately due to or the result of, or aggravated by, a service-connected disability. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

As noted in the Introduction section above, the issue on appeal is the subject of a February 2017 CAVC Memorandum Decision following the Board's May 2016 decision.  The CAVC remanded the matter to the Board because it determined "that the Board provided an inadequate statement of its reasons or bases for its determination as to whether the Board found that the appellant was exposed to jet fuel."  Specifically, the CAVC expounded: 

In one part of its decision, the Board relied on the December 2011 examiner's finding that while there was a connection between exposure to jet fuel and kidney cancer, there was no evidence the veteran was exposed to jet fuel in service. R. at 49. The Board then found in the very next paragraph that even if the veteran had been exposed to jet fuel in service, the connection between exposure and kidney cancer is "attenuated," despite the fact that the December 2011 examiner noted a connection between jet fuel and kidney cancer. R. at 49. Because of the December 2011 examiner's statements, it is unclear to the Court how a concession of exposure to jet fuel does not change the factual analysis. See Allday v. Brown, 7 Vet.App. 517, 527 (1995) (Board's statement of reasons or bases "must be adequate to enable a claimant to understand the precise basis for the Board's decision, as well as to facilitate review in this Court"). Remand is required for the Board to provide an adequate statement of its reasons or bases for its treatment of the evidence, including explaining whether the veteran was exposed to jet fuel in service.

As the CAVC's Memorandum Decision focuses on the need for further explanation regarding the question of exposure to jet fuel and whether such exposure is responsible for the kidney cancer that contributed to the Veteran's death, the analysis below is limited to this aspect of the appeal.  For the reasons set forth below, the appeal remains denied.

The Board has considered the CAVC's concerns on this matter.  It appears, however, that the February 2017 CAVC Memorandum Decision mischaracterized or misconstrued the nature of the evidence and the Board's analysis of it.

Significantly, the December 2011 VA medical examination report did not state that "there was no evidence the veteran was exposed to jet fuel in service.  R. at 233." See Memorandum Decision, p.3.  Rather, the Board has reviewed the record that was before the CAVC as cited above, but does not find the cited quotation.  Rather, the December 2011 VA examination report states the following: "Most importantly there is no evidence found that patient had significant exposure to jet fuel during the service." (Emphasis added).

Moreover, the Memorandum Decision states that "[t]he Board noted the December 2011 examiner's finding that the claims file shows some support for a connection between jet fuel exposure and kidney cancer, but found that there was no evidence the veteran was exposed to jet fuel in service. R. at 49."  In this instance, the Memorandum Decision paraphrases from the Board's decision and essentially  misrepresents the language, and therefore the meaning that the Board intended to convey.  Specifically, the passage referenced above appears to be taken from the following direct quotation of the Board's July 2014 decision:   

The examiner noted that there was literature in the claims file showing some evidence of increased risk of renal cell cancer in patients exposed to jet fuel but no clear and direct association. The examiner noted that there was also no evidence found that the Veteran had significant exposure to jet fuel during service . . .  (Emphasis added).

The July 2014 Board decision reiterated more than once that there was no evidence of "significant exposure" to jet fuel, not that there was no exposure whatsoever. On this point, the Board relied on December 2011 VA medical opinion, as well as its own assessment of all the evidence of record.  Indeed, in its decision the Board observed: " . . . the examiner noted that there [was] little evidence establishing significant exposure to jet fuel while the Veteran served overseas. By the Veteran's own admission, he was merely housed near an airfield for five months, and during his remaining tour of duty he was underground splicing cable." 

The account of the Veteran's exposure to jet fuel is vague. No evidence has been presented to establish that the nature of the Veteran's duty during service when he was in the vicinity of an airfield exposed him to any significant level of exposure to jet fuel.  The circumstances and extent of the exposure is not described (i.e., by direct exposure to liquid, or by fumes, etc.).  To the degree that a portion of the Veteran's service stationed him near an airfield, and that during this time-frame he may have intermittently been in the vicinity of aircraft while they were refueling, it is conceivable that some fumes may have escaped into the surrounding environment.  With this is conjecture in mind, there is no way to rule out the possibility that there may have had at least some minimal exposure to jet fuel fumes.  The Board now considers, as it did in the initial July 2014 decision, whether this level of potential exposure to jet fuel is at least as likely as not the cause of the Veteran's kidney cancer.  

It is within this context that the analysis of Board's July 2014 decision exists.  The Board reiterates that there is nothing to suggest any "significant" exposure to jet fuel.  In the Board's view, the consideration that the link between jet fuel exposure and kidney cancer is "attenuated" is not a mutually exclusive argument that changes "the factual analysis."  While the December 2011 VA examiner acknowledged the "literature in the claims file showing some evidence of increase[d] risk of renal cell cancer in patients exposed to jet fuel . . . no clear or direct association is considered."  The Board's analysis of the facts in conjunction with the elements of service connection remain consistent.  The Veteran's exposure to jet fuel was not "significant," and there is no compelling scientific or medical evidence that such exposure resulted in the Veteran's kidney cancer. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 USCA § 5107(b) Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001), Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


